DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: a plurality of physical quantity sensors, the plurality of physical quantity sensors comprising at least two physical quantity sensors of the same type, each of which detects a physical quantity at detection times at intervals of a predetermined length of time; wherein the computing unit calculates an output value at each detection time according to a decision result of the deciding unit; wherein: the deciding unit decides whether an output value calculated about an immediately preceding detection time is present between physical quantities detected by the two physical quantity sensors at a current detection time: and 
the computing unit: if the output value calculated about the immediately preceding detection time is present between the physical quantities detected by the two physical quantity sensors at the current detection time, sets an average values of the physical quantities detected by the two physical quantity sensors at the current detection time as an output value for the current detection time 
and if the output value calculated about the immediately preceding detection time is not present between the physical quantities detected by the two physical quantity sensors at the current detection time, sets either of the two physical quantity values detected at the current detection time, whichever is closer to the output value calculated about the immediately preceding detection time, as an output value about the current detection time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








April 13, 2021

                                                                       /DANIEL PREVIL/                                                                       Primary Examiner, Art Unit 2684